Title: From George Washington to Harrison Manley, 13 November 1771
From: Washington, George
To: Manley, Harrison



Sir,
[Mount Vernon] Novr 13th 1771.

Inclosed you will receive a Copy of the Act Impowering your Grandfather to sell certain Intaild Lands—There being no

printed copy of it, I was obliged to have recourse to the Inrolld Bills in the possession of the Clerk of the House of Burgesses, and consequently pay the Fee established by our Assembly (which is 15/) an expence I would have saved you, by copying it myself, if the private Acts of that date had been Printed; but it seems they are not. Colo. Carter’s Escheat of Hallowss Land is not among the records in the Secretary’s Office, for this you will be obliged to apply to the Proprietor’s office; and Mr Everard, the principal clerk in the Secretary’s, being constantly engaged with the Court business I could not get him to search for the Paper’s, and decree in favour of Hallows against Manley’s heir—I attempted it myself, but for want of knowledge in their Records, I could not trace the proceedings regularly on; though I found where the Suit was commenced in April 1720 by Hallows, against George Eskridge Guardian to your Father—I shall probably go t⟨o⟩ Williamsburg again in Feby as the Assembly, it is suppos’d, will then meet; and shall find the Clerks more at leizure to search for the Papers you want, or if this will be delaying the matter longer than you would choose, I could write to Mr Everard by the Post, who I dare say would send transcrips from the records of every thing necessar⟨y⟩ to illucidate the point you want to know.
Herewith you will receive the Notes &ca agreeable to your Memm and the Treasurers rect for the ⟨Su⟩m you sent by me, but he would not receive the Acct as the 61 Hhds of relanded Tobo should ⟨mutilated⟩ be a credit ⟨to the⟩ Countr⟨y mutilated⟩ was money actually rece⟨ive⟩d, or ought to have been so, ⟨mutilatedlaced⟩ to the Country credit as the Warehouses belongd to ⟨mutilated⟩—I offer’d to pay the difference, that is the £2.0.8, but he said this would answe⟨r⟩ no purpose, as the Acct must be fresh stated, at which time it would do equally well to receive the Ballance, and requested me to bring down the Acct with the alteration I have here mentioned, that he may enter a proper state of it in his Books. I am, Sir Yr Very Hble Servt

Go: Washington

